Peters, J.
Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered March 8, 1996, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant, a 17-year-old, was convicted upon his plea of guilty of robbery in the first degree stemming from his participation in an armed robbery of a convenience store in the Town of Horseheads, Chemung County. After County Court denied defendant adjudication as a youthful offender, it sentenced him to a prison term of 3 to 6 years and ordered him to pay restitution. Defendant now appeals, arguing that he was improperly denied youthful offender status. We do not agree and, therefore, affirm.
Defendant stood convicted of robbery in the first degree, an armed felony offense (see, CPL 1.20 [41]). Defendant was statutorily ineligible for youthful offender status unless County Court first concluded that mitigating circumstances existed which "bear directly on the manner in which the crime was committed” or that defendant was only a minor participant in the crime (CPL 720.10 [3]). Upon our review of the record, we cannot find that County Court improvidently exercised its discretion in finding that none of the foregoing factors existed (see, People v Snider, 233 AD2d 621; People v Cuatle, 212 AD2d 625, lv denied 85 NY2d 907; People v Patterson, 195 AD2d 976, lv denied 82 NY2d 757). Accordingly, we decline to disturb County Court’s determination.
Mikoll, J. P., Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.